
	
		III
		110th CONGRESS
		1st Session
		S. RES. 173
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2007
			Ms. Stabenow submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 7, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			June 20, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating August 11, 2007, as
		  National Marina
		  Day.
	
	
		Whereas
			 the citizens of the United States highly value recreation time and their
			 ability to access 1 of the greatest natural resources of the United States, its
			 waterways;
		Whereas, in 1928, the word
			 marina was used for the first time by the National Association of
			 Engine and Boat Manufacturers to define a recreational boating facility;
		Whereas
			 the United States is home to over 12,000 recreational boating facilities that
			 contribute substantially to their local communities by providing safe, reliable
			 gateways to boating for members of their communities and welcomed
			 guests;
		Whereas
			 marinas of the United States also serve as stewards of the environment,
			 actively seeking to protect their surrounding waterways not only for the
			 enjoyment of the current generation, but for generations to come; and
		Whereas
			 marinas of the United States also provide their communities and visitors a
			 place where friends and families, united by a passion for the water, can come
			 together for recreation, rest, and relaxation: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the marinas of the United
			 States for providing environmentally friendly gateways to boating for the
			 citizens of, and the visitors to the United States; and
			(2)designates August 11, 2007, as the sixth
			 annual National Marina
			 Day in order—
				(A)to honor the marinas of the United States
			 for their many contributions to their local communities; and
				(B)to make citizens, policy makers, elected
			 officials, and employees more aware of the overall contributions marinas make
			 to their well-being.
				
	
		June 7, 2007
		Reported without amendment
	
